Determination of the Commissioner of Motor Vehicles confirmed and proceeding dismissed on .the merits, with costs. No opinion. Beldoek, P. J., Christ and Martuscello, JJ., concur; Munder, J., dissents and votes to annul the determination, with the following memorandum, in which Benjamin, J., concurs: I dissent. I think the Commissioner’s determination, imposing a 30-day suspension on a 67-year-old licensee who had had a prior unblemished record, was based on insubstantial evidence. I think the skid and overturning of the mail truck as it ran into the right side of petitioner’s car when petitioner was more than half way through the intersection bespeak speeding on the part of the mail truck driver rather than by petitioner. The hearsay testimony of the police officer who did not witness the accident, particularly as to what a young boy said he saw, should have been disregarded.